Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed June 18, 2020 have been accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with on Kiersten Idzorek on December 2, 2021 to discuss the lack of claim dependency of Claim 11 which appeared to be in error.
The application has been amended as follows: 
	In Claim 11, A coating composition which contains a fluorinated ether polymer according to Claim 1 or prepared by the method of Claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowed.  The closet prior art is Klun (U.S. 20050249940) which teaches polyester coating made from fluoropolyether reacted with glycidyl methacrylates (A of the claimed invention) (¶[0127]) 
Similarly, Jariwala (U.S. 20030199621) teaches fluorinated ether polymeric coatings made from reacting a fluorinated ether with phthalic anhydrides but fails to teach or suggest the use of a glycidyl (meth)acrylate to arrive at the claimed invention (see Example 1 for instance).
In all, one of ordinary skill in the art would only arrived at the claimed polymer and its associated method of making and use as a coating using both a glycidyl (meth)acrylate and anhydride according to B as claimed using the prior art through the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766